In a dental malpractice action, the plaintiff appeals from an order of the Supreme Court, Kings County (Levine, J.), dated May 7, 1990, which granted the defendant’s motion for summary judgment dismissing the complaint due to improper service of process.
Ordered that the order is affirmed, with costs.
After service was made upon a person of suitable age and discretion at the office of the defendant dentist, process was purportedly mailed to the office. However, since it was mailed to an incorrect and incomplete address, and CPLR 308 (2) is to *713be strictly construed (Macchia v Russo, 67 NY2d 592), the complaint was properly dismissed for improper service of process (see, Schurr v Fillebrown, 146 AD2d 623; cf., Brownell v Feingold, 82 AD2d 844). Bracken, J. P., Harwood, Balletta and Copertino, JJ., concur.